Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 12/2/2021 and the RCE filed 1/4/2022.  Claims 1 and 8 have been amended.     

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection in response to the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehmeyer (US 2013/0306228) in view of Graf (US 2019/0240932), Samak Sangari (US 2012/0330453), Bristow et al. (US 2007/0160822) and Kim et al. (US 7,841,264).
Regarding Claims 1-3, 8 and 9, Buehlmeyer teaches a system for manufacturing laminated composite components (See Abstract, and note joining prepregs is lamination), comprising:
a cutting station [3] comprising a cutting device configured to separate component layers from a ply of composition material according to a predefined pattern (See page 2, paragraph [0029], teaching a cutter, i.e. cutting device, for cutting a blank to a particular geometry desired, i.e. a predefined pattern);
a transfer station [20] configured to individually move the layers [6] between the cutting station [3],[8] and a build station [9] and to stack and orient the layers [6] into a stack with multiple layers using data from a production control, i.e. into a predetermined orientation (See page 3, paragraphs [0048]-[0049] and [0053] and Fig. 1, wherein multiple blanks [6] are stacked in a particular assembly position, i.e. a predetermined orientation, via a transfer station [20] to form a stack having multiple layers [10]); and
a finishing station [25] including a compactor configured to compact the stacked component layers and produce a laminated composite component (See page 4, paragraph [0059], wherein the shaping station [25] compacts the stacked layers [6]). 
Buehmeyer teaches a supply of fibrous material in the form of a fiber roll [4], i.e. a dispenser, on to a cutting area blanking station [3] (See page 2, paragraphs [0029]-[0030] and Fig. 1).  Buehmeyer fails to specifically teach a first conveyor in association with the cutter, but it would appear from the disclosure, there must be some sort of conveyance mechanism in order to move the blank [6] from the bottom side having the dispenser to the top side wherein the cut blanks are transferred by handling device [13] (See Fig. 1).  Further, in utilizing similar cutting device, it is well-known to utilize cutters, 
Although the mechanism for ejecting scrap material is not specified, it would have been apparent any known methods for removing material from vacuum conveyors such that the material can drop into a desired location would have predictably been suitable.  It is known in the art to flow pressurized air, i.e. exert positive pressure, through one part of a conveyor while exposing another portion to vacuum, i.e. negative pressure, such that material is retained on the conveyor in the vacuum area and ejected 
Further, although Buehmeyer teaches impregnating after cutting, this is only to maintain design freedom, and it at least would have been obvious to a person having ordinary skill in the art to implement the device such that it is capable of supplying either pre-impregnated (i.e. prepreg), or non-impregnated fibers, so as to maintain process flexibility for different products.  Note the supply composition materials is not part of the system but a material worked on thereby. 
Although it could likely be inferred some sort of automated robotic device acts as the transfer station [20], Buehmeyer is silent as to the specific structure of the transfer station.  However, at the very least, it would have been apparent known transfer devices for moving and stacking plies would have been suitable.  Robotic pick and place mechanisms with a gripper end effector are well-known in the art to orient and position 
Buehmeyer teach forming predetermined orientations as aligned concentric stacks, such as with robotic grippers, as described above, and further teaches moving the assembled layers [10] through a variety of stations for fixing, placing inserts, and marking along a path to the compactor [25] (See page 3, paragraphs [0048]-[0050]).  Although the exact mechanism for conveying between the stations is not specified, it is known to utilize conveyors move composite through pre-treatment prior to arrival at a press (See, for example, Bristow et al., page 3, paragraph [0027], teaching use of conveyor belt to move a composite through a pre-heating station on the way to a press).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention that areas between stations [19a-f] are served by a conveyor on the way to press [25].  Doing so would predictably been a suitable mechanism to move the layers [10] through each station on their way to the press.  
Regarding Claim 7, as described above, Buehmeyer teach a marking station for applying, e.g. imprinting RFID chips, or bar codes (See, page 3, paragraph [0050]).  
Regarding Claim 10, it is further noted the cutting device in Buehmeyer is configured to cut the blanks into any desired geometries and this would presumably include tapered plies that may be considered frame fillers.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226,228-29 (CCPA 1971 ); In re Danly, 263 F.2d 844,847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Examiner submits a cutting device configured as claimed is a device that can implement a series of varied cut parts to arrive at a tapered stack.  It is apparent the cutter in Buehmeyer is configured as such and thus has all the structure required for performing the claimed function.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehmeyer as applied to Claim 1, and further in view of Samak Sangari (US 2012/0330453).


Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art doesn’t provide motivation to utilize an orientation setting device configured to rotate a component and an orientation scanner configured to determine an orientation of the orientation setting device wherein an automated robotic device is configured to place a component onto and pick it up from a component from the .
Further, the prior art provides no motivation for an adhesive dispenser as claimed on the second conveyor since the blanks themselves could easily be rendered tacky at a prior point in the process (since they should be previously impregnated), thus making such an adhesive dispenser associated with dispensing adhesive on the second conveyor unnecessary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SCOTT W DODDS/Primary Examiner, Art Unit 1746